—Order and judgment (one paper), Supreme Court, New York County (Leland DeGrasse, J.), entered March 26, 1999, which, inter alia, granted the cross motion by defendants and third-party plaintiffs for summary judgment declaring that third-party defendant insurer Indemnity Insurance Company of North America (IINA) is obligated to indemnify, insure and defend them in the main action, unanimously affirmed, with costs.
Defendants, in support of their cross motion for summary judgment, presented documentary evidence demonstrating a prima facie entitlement to judgment in their favor, declaring that, pursuant to the subject policy issued by third-party defendant IINA, they were covered for the claim made by plaintiff in the main action and, accordingly, were entitled to be defended and indemnified against liability for that claim by IINA. In opposition to the motion, IINA merely submitted its attorney’s conclusory affirmation, stating, in relevant part, that defendants had breached the notice requirements of the insurance policy and that further discovery was needed. Such opposition was inadequate to raise a triable issue as to coverage and, accordingly, defendants’ cross motion for summary *136judgment was properly granted (see, Gilbert Frank Corp. v Federal Ins. Co., 70 NY2d 966, 967; Kaufman v Silver, 90 NY2d 204, 208; Finova Capital Corp. v CVS Revco D.S., 269 AD2d 265).
We have considered IINA’s remaining arguments and find them unavailing. Concur — Williams, J. P., Wallach, Lerner, Andrias and Saxe, JJ.